Title: From George Washington to Major General Lafayette, 5 August 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


					
						My Dear Marquis
						Hd Qrs [Peekskill] Aug. ⟨5⟩th 1780
					
					I have received your two letters of the 31st of July & 1st of August and approve the steps you have taken. I am sorry however to find that The Chevalier De Ternay is so averse to entering the harbour in case

of superiority. I believe he will find it impracticable without entering, effectually to interrupt supplies and blockade the enemy; and in my opinion, our principal chance of success is in a complete blockade. I am however willing to go on with the chances of a seige if agreeable to our allies. But My Dear Marquis, let me entreat you to ascertain the probability of a succour coming from France and the West Indies; for to be keeping so large a body of militia in the field on a slender hope of being able to operate will be unadviseable on every account. We shall exhaust ourselves to no purpose and every day will add to the ill impressions that relenquishing the enterprise will make on the minds of the people. We ought to stand upon pretty sure ground, or dismiss our preparations for offensive measures at once.
					Though I seriously intended to attack New York if Clinton had gone to Rhode Island; yet I did not send for you, because I thought it not improbable he would return in consequence of our movement as has happened, because your presence where you are in the other case would have been of great utility to The French fleet and army. but above all because I was [of] opinion that it wd be [an] impracticability for you to arrive in time as I intended to operate with the utmost celerity.
					I rejoice in the approbation Your countrymen give to mine and in the marks of mutual good-will. This alliance My Dear Marquis ought to be cemented in affection; and you will be justly dear to both countries for the share you have in binding it by those powerful and pleasing ties. You know all my friendship for you Adieu.
					
						P.S. I have written to the Minister on the matters you mention.
						As the medicines are much wanted will you be good enough to give directions to Dr Craik or Mr Olney that they may be forwarded with dispatch to this army.
					
				